DETAILED ACTION
This RCE filed January 22, 2021 has been entered. Claims 1-25 are pending. Claims 1, 21 and 25 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-12, 17-19, 21 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laurent (US 9,792,958).
Regarding independent claim 1, Laurent discloses an apparatus, comprising: 
a substrate (e.g., FIG. 5: 505); 
a plurality of memory tiles (e.g., FIG. 4: 430-a to 430-d) over the substrate (see FIGS. 4-5), each memory tile of the plurality of memory tiles comprising: 
an array level of the memory tile (FIG. 5: 510) located at a first distance relative to the substrate (505), the array level comprising a plurality of memory cells (see FIGS. 4-5, and accompanying disclosure, e.g., col. 11, lines 47-48: … memory cells positioned above the substrate 500 …); and 

data path circuitry (see FIG. 2: 135 along with FIGS. 4-5) corresponding to the plurality of memory tiles, wherein the data path circuitry is configured to transfer information associated with access operations for the plurality of memory tiles, and wherein the data path circuitry is located in the second area of the circuit level of two or more memory tiles of the plurality of memory tiles (see FIGS. 2 and 4-5 and accompanying disclosure).
Regarding claim 7, which depends from claim 1, Laurent discloses each of the memory cells comprises a cell selection component and a capacitive memory element (see e.g., col. 1, lines 21-53).
Regarding claim 8, which depends from claim 1, Laurent discloses each of the memory cells comprises a configurable material memory element (see e.g., col. 1, lines 21-53).
Regarding claim 10, which depends from claim 1, Laurent discloses for each of the plurality of memory tiles, the respective array level comprises an electrical node that 
Regarding claim 11, which depends from claim 1, Laurent discloses for each of the plurality of memory tiles, the circuitry corresponding to the plurality of memory cells of the respective memory tile comprises decoder circuitry (see e.g., FIG. 22 and accompanying disclosure).
Regarding claim 12, which depends from claim 1, Laurent discloses for each of the plurality of memory tiles, the circuitry corresponding to the plurality of memory cells of the respective memory tile comprises sensing circuitry configured to detect logic states stored by the respective plurality of memory cells of the respective memory tile (see e.g., FIGS. 2, 4-5, and accompanying disclosure).
Regarding claim 17, which depends from claim 1, Laurent discloses for each of the plurality of memory tiles, the respective circuit level is between the respective array level and a substrate (see e.g., FIGS. 5 and 7 along with FIG. 4, and accompanying disclosure).
Regarding claims 18-19, which depends from claim 1, Laurent discloses each of the plurality of memory tiles comprises one or more routing levels; and for each of the plurality of memory tiles, the one or more routing levels comprise a routing level between the array level of the respective memory tile and the circuit level of the respective memory tile (see e.g., FIG. 7 along with FIGS. 4-5, and accompanying disclosure).
Regarding independent claim 21, Laurent discloses an apparatus, comprising: 
a substrate (e.g., FIG. 5: 505); 

an array layer of the memory tile (FIG. 5: 510) located at a first distance relative to the substrate (505), the array layer comprising a plurality of memory cells and a plurality of access lines (see FIGS. 4-5, and accompanying disclosure, e.g., col. 3, lines 45-52: … In addition, access line, such as row lies …); and 
a circuit layer of the memory tile (FIG. 5: 415 (and/or) 420 (and/or) 430) located at a second distance relative to the substrate (505) that is nearer to or farther from the substrate than the first distance (see FIG. 5, i.e., see the distances “505 to 510” and “505 to (415, 420, 430)”), the circuit layer comprising a first area (FIG. 2: 140) and a second area (FIG. 2: 135) different than the first area, the first area comprising decoder circuitry configured to selectively access the plurality of memory cells via the plurality of access lines and sensing circuitry configured to detect logic states stored by the plurality of memory cells (see FIGS. 2 and 4-5, and accompanying disclosure, e.g., col 10, lines 1-3: the control circuit portion 415 may include a memory controller 140 or an input/output 135); and 
data path circuitry (see FIG. 2: 135 along with FIGS. 4-5) corresponding to the plurality of memory tiles and configured to process data communicated between the plurality of memory tiles and an input/output component (see e.g., FIG. 2: 135) of the apparatus, wherein the data path circuitry is distributed across the second area of the circuit layer of two or more memory tiles of the plurality of memory tiles (see FIGS. 2 and 4-5 and accompanying disclosure).
Regarding independent claim 25, Laurent discloses an apparatus, comprising: 

a plurality of memory tiles (e.g., FIG. 4: 430-a to 430-d) over the substrate (see FIGS. 4-5) that each comprise a respective array of memory cells (see FIGS. 4-5, and accompanying disclosure, e.g., col. 11, lines 47-48: … memory cells positioned above the substrate 500 …), wherein each of the plurality of memory tiles comprises a respective circuit layer (FIG. 5: 415 (and/or) 420 (and/or) 430) located nearer to or farther from the substrate (505) than the respective array of memory cells (see FIG. 5, i.e., see the distances “505 to 510” and “505 to (415, 420, 430)”), the circuit layer comprising a first area (FIG. 2: 140) and a second area (FIG. 2: 135) different than the first area, the first area comprising circuitry configured to operate the respective array of memory cells (see FIGS. 2 and 4-5, and accompanying disclosure, e.g., col 10, lines 1-3: the control circuit portion 415 may include a memory controller 140 or an input/output 135); and 
circuitry (see FIG. 2: 135 along with FIGS. 4-5) for communicating data between the memory cells of the plurality of memory tiles and an input/output component (see e.g., FIG. 2: 135), the circuitry for communicating the data distributed across the second area of the circuit layer of two or more of the plurality of memory tiles (see FIGS. 2 and 4-5 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 2-6, 9, 13, 20 and 22-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Laurent (US 9,792,958) in view of Guo et al. (US 2017/0352397).
Regarding claims 2 and 22, Laurent teaches the limitations of claims 1 and 21, respectively.
Laurent does not explicitly disclose the limitation of claims 2 and 22.
Guo et al. teach the configuration to transfer information is associated with a quantity of bits of information transfer, and wherein the data path circuitry comprises: 
a first subset of circuitry (e.g., FIG. 8: 125-e) associated with all of the quantity of bits; and 
a second subset of circuitry (e.g., 715-1, b) comprising a plurality of circuit portions, each circuit portion of the plurality associated with a respective subset of the quantity of bits, and each circuit portion of the plurality distributed across the circuit level of a respective subset of the plurality of memory tiles (see e.g., FIG. 8 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Guo et al. to the teaching of Laurent such that an apparatus stacked memory tiles, as taught by Laurent, utilizes a first and a second subset of circuitry, as taught by Guo et al., for the purpose of utilizing stacked memory array coupled dedicated circuitry, thereby achieving area saving along with power saving.
Regarding claim 3, Laurent and Guo et al., as combined, teach the limitations of claim 2.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Guo et al. for the same purpose of utilizing stacked memory array coupled dedicated circuitry, thereby achieving area saving along with power saving.
Regarding claim 4, Laurent and Guo et al., as combined, teach the limitations of claim 2.
Guo et al. further teach the second subset of circuitry (e.g., 715-a, b) is configured to couple each of the plurality of circuit portions to the array level of a different one of the plurality of memory tiles (i.e., Digit line coupled to array level of a different memory tiles 705-a and 705-b).
Regarding claim 5, Laurent and Guo et al., as combined, teach the limitations of claim 2.
Guo et al. further teach the second subset of circuitry (e.g., 715-a, b) is configured to couple all of the plurality of circuit portions to the array level of a same one of the plurality of memory tiles (i.e., Digit line coupled to all of the plurality of circuit portion 125-e).
Regarding claim 6, Laurent and Guo et al., as combined, teach the limitations of claim 2.
Laurent and Guo et al. do not explicitly the limitations of claim 6.

For support, of the above asserted facts, see for example, Musoll et al. (US 2016/0291896), FIG. 1, i.e., circuitry associated with all of the quantity of bit (FIG. 1: 124) is located between a first portion of the second subset of circuitry (110 or 104) and a second portion of the second subset of circuitry (118 or 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize floor plan of subset of circuitry because these conventional technology are well established in the art of the memory devices.
Regarding claim 9, Laurent teach the limitations of claim 1.
Laurent do not explicitly disclose the limitation of claim 9.
Guo et al. teach for each of the plurality of memory tiles, the respective array level comprises a first plurality of access lines (e.g., FIG. 8: 110-d) and a second plurality of access lines (110-e), each of the memory cells of the respective array level being coupled with one of the first plurality of access lines and one of the second plurality of access lines (see FIG. 8 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Guo et al. to the teaching of Laurent such that an apparatus stacked memory tiles, as taught by Laurent, utilizes access lines, as taught 
Regarding claim 13, Laurent teach the limitations of claim 1.
Laurent do not explicitly disclose the limitation of claim 13.
Guo et al. disclose the circuitry corresponding to the plurality of memory cells is configured to generate first signals corresponding to a set of logic states and having a first voltage swing, and wherein the data path circuitry comprises circuitry configured to amplify the first signals to generate second signals corresponding to the set of logic states and having a second voltage swing that is greater than the first voltage swing (see e.g., FIG. 6 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Guo et al. to the teaching of Laurent such that an apparatus stacked memory tiles, as taught by Laurent, utilizes voltage swing circuitry, as taught by Guo et al., for the purpose of utilizing stacked memory array coupled dedicated circuitry, thereby achieving area saving along with power saving.
Further, amplify voltage swing greater than the first voltage swing by sense amplifier is a well-known technology for a type of sense circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sense amplifier for the purpose of amplifying small signal, and further these conventional technology are well established in the art of the memory devices.
Regarding claims 20, Laurent teach the limitations of claim 18.
Laurent do not explicitly disclose the limitation of claim 20.

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Guo et al. to the teaching of Laurent such that an apparatus stacked memory tiles, as taught by Laurent, utilizes a routing level opposite side of the array, as taught by Guo et al., for the purpose of utilizing stacked memory array coupled dedicated circuitry, thereby achieving area saving along with power saving.
Regarding claim 23, Laurent teach the limitations of claim 21.
Laurent do not explicitly disclose the limitation of claim 23.
Guo et al. teach the sensing circuitry is configured to generate first signals corresponding to a set of logic states and having a first voltage swing, and wherein the data path circuitry comprises circuitry configured to amplify the first signals to generate second signals corresponding to the set of logic states and having a second voltage swing that is greater than the first voltage swing (see FIGS. 4-7 and accompanying disclosure).
Further, sensing circuitry comprises to detect logic states stored by the respective plurality of memory cells of the respective memory tile is a well-known technology for a type of memory device for its purpose.
For support, of the above asserted facts, see for example, Choi et al. (US 2018/00301188), FIG. 3 and accompanying disclosure. 

Further, amplify voltage swing greater than the first voltage swing by sense amplifier is a well-known technology for a type of sense circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sense amplifier for the purpose of amplifying small signal, and further these conventional technology are well established in the art of the memory devices.

Claims 14-16 and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Laurent (US 2017/0352397).
Regarding claims 14-16 and 24, Laurent teach the limitations of claims 1 and 21, respectively.
Laurent teach the data path circuitry corresponding to the plurality of memory tiles (see e.g., FIG. 4A and accompanying disclosure).
Laurent do not explicitly disclose the data path circuitry comprises redundancy repair circuit, error correction circuitry, and error detection circuitry.
However, the data path circuitry comprises redundancy repair circuit, error correction circuitry, and error detection circuitry is a well-known technology for a type of memory circuitry for its purpose.


Response to Arguments
Applicant’s amendment filed 01/22/2021, with respect to the rejection(s) of claims 1-25 under 35 USC 102 and 103, have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825